Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 3-4, 6-7 and 22 are objected to because of the following informalities:
The limitations of Claim 3 reading ““the motor and cutting disk” should read ““the motor and the cutting disk”.
The limitations of Claim 4 reading ““the motor and cutting disk” should read ““the motor and the cutting disk”. 
The limitations of Claim 6 reading ““the motor and cutting disk” should read ““the motor and the cutting disk”.
The limitations of Claim 7 reading ““the motor and cutting disk” should read ““the motor and the cutting disk”.
The limitations of Claim 22 reading ““the motor and cutting disk” should read ““the motor and the cutting disk”. 
The limitations of Claim 22 reading “the first rotational direction or second rotational direction” should read “the first rotational direction or the second rotational direction.”.
The limitation of claim 22 reading “first rotational direction and an opposite, second direction” should read “first rotational direction and an opposite, second rotational direction” 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The limitation of claim 6 reading “a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk” is unclear.  In Claim 1 two rotational directions are claimed.  Thus it is not clear in claim 6 if the indication has to indicate both rotational directions, or only one? If the only one direction is need then which direction – either direction? Claim 7 depends from claim 6 and is thus indefinite due to including the limitations of claim 6.
The limitation of claim 22 reading “the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk” is unclear.  Prior to this in Claim 22 two rotational directions are claimed.  Thus it is not clear in claim 22 if the indication has to indicate both rotational directions, or only one? If the only one direction is need then which direction – either direction?
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20170334056, Kawakami et al., hereafter, Kawakami, in view of USPGPUB 20140053703 Fuchs.
Regarding Claims 1, Kawakami discloses a cut-off tool comprising: 
a housing  (38/13/11) including a motor housing portion (13/21) and a handle portion (15) extending transversely from the motor housing portion (see Fig. 1, since the portion described here as the handle extends in a direction that extends across the motor housing);
an arbor (35) supported by the housing for relative movement therewith (since the blade is driven to rotate per par 0039-0040), the arbor rotatable about a rotational axis of the arbor (see Fig. 5 and par 0039-0040), the rotational axis extending through the motor housing portion (see Fig 2), 
a cutting disk B attachable to the arbor (see Fig 1);
a motor 22 coupled to the arbor to provide torque thereto (par. 0048), the motor supported by the motor housing portion (see Fig. 1), 
a battery pack (90) removably coupled to the housing for providing power to the motor 11 (par. 0051-0052), the battery pack receivable within a receptacle positioned at an end of the handle portion opposite the motor housing portion (fig 1, par 0030); and 
a switch (45) operable to control rotation of the saw blade (par  0073). 
Regarding Claim 2, the switch (45) of Kawakami is positioned adjacent the handle portion (see fig 1).  

Fuchs discloses a cutting tool, with a switch 172c operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (par. 0054), in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur (par 0013).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawakami by including a switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively, in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur as taught by Fuchs. In one example of the benefits of this modification, a user of the device of Kawakami, as modified, can select a blade rotation direction that products reactions forces that are easier controlled by the user depending on the manner in which the user is holding the device during cutting, such as based on the horizontal or vertical orientation of the device.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs and further in view of 20130219725, Winkel.
Regarding Claims 3-4, the Kawakami apparatus modified by Fuchs discloses all the limitations of Claim 1 as discussed above.
Regarding claim 3, Kawakami, as modified, discloses also includes a trigger (45) as noted above, for selectively activating the motor (See above), and for use in conjunction with the direction switching switch (As modified by Fuchs). 
Modified Kawakami lacks a shuttle proximate the trigger for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (as required by Claim 3), wherein the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk, and wherein a second position of the shuttle corresponds to the second rotational direction of the motor and cutting disk (as required by Claim 4).
Winkel discloses a powered cutting tool in which a cutter (14) which is moved in either a forward or a reverse position via a trigger mechanism (the mechanism including trigger 160; see par 0052), and discloses that in such an assembly it is known to have a trigger for actuating a motor to either move the tool in the forward of reverse directions (par 0052), and discloses that in such an assembly it is known to include a shuttle (316) proximate the trigger (par 0052 which notes that the shuttle 316 is similar to the actuator 52 and that a user has to depress the 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawakami by including a shuttle proximate the trigger for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, and wherein per Claim 4, the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk, and wherein a second position of the shuttle corresponds to the second rotational direction of the motor and cutting disk, as shown in Winkel, in order to prevent accidental actuation of the blade in either the forward or rearward rotating direction by having the user actively engage a trigger and a shuttle to switch the direction of the blade mechanism of Kawakami. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs and Winkel and further in view of USPGPUB 20110005084, Thorson. 
Regarding Claims 5, the Kawakami tool as modified by Fuchs and Winkel discloses all of the limitations of Claim 4 as discussed above. 
Modified Kawakami lacks the shuttle movable to a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch.
Thorson discloses a cutting tool which, like the cutting tools of Fuchs and Winkel, which includes a trigger that moves a cutter in either a reverse or forward direction, par 47.  
In addition, Thorson discloses that in such a trigger actuated tool it is known to have a direction switch which is positionable in one of three positions, one position corresponding to a forward direction of the tool, one to a reverse direction and a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami by including the shuttle and the switch thereof to be movable to a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs and Winkel and further in view of USPGPUB 20070120527, Roehm.
Regarding Claims 6-7, the Kawakami assembly as modified by Fuchs and Winkel discloses all the limitations of Claim 4 as discussed above. 
Modified Kawakami lacks the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk, wherein per Claim 7, the display window being defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle, wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and cutting disk, and wherein another one of the sections is aligned with another one of the slots to indicate the second rotational direction of the motor and cutting disk.
Roehm discloses a battery operated screwdriver which, like the handheld tool of Fuchs and of the present application, includes a tool head that can be user-selectively driven in multiple directions (par 0008).  Roehm also discloses that in such an assembly it is known to include a display window 59 on the housing thereof which includes an indicator portion (LED lights of par 0008) adjustably positioned within the display window (as the lights are either lit or unlit depending on the selected rotation of rotation), and wherein a position of the indicator 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami’s cut off tool with the teachings of Roehm’s directional display to include a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool of Fuchs wherein the display window is defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle (since the shuttle of Fuchs is analogous to the direction controlling switch of Roehm), wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs, Winkel, and USPGPUB 20070120527, Roehm.
Regarding claim 22 Kawakami discloses a cut-off tool comprising: 
a housing 11/13/38; 
an arbor 35 supported by the housing for relative movement therewith (the arbor rotates the blade as shown in fig. 2); 
a cutting disk B attachable to the arbor; 
a motor 22 coupled to the arbor 35 to provide torque thereto (par 0075); 
a battery pack 90 removably coupled to the housing providing power to the motor (par. 0076); 
a switch operable to control the blade.
Kawakami fails to disclose: that the switch is operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction; a shuttle supported on the housing for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, the shuttle is movable between a plurality of positions relative to the housing; and that the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk.
Fuchs discloses a cutting tool, with a switch 172c operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawakami by including a switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively, in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur as taught by Fuchs.  
Modified Kawakami lacks a shuttle supported on the housing for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, the shuttle is movable between a plurality of positions relative to the housing.  Modified Kawakami finally lacks the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk.
Winkel discloses a powered cutting tool in which a cutter (14) which is moved in either a forward or a reverse position via a trigger mechanism, and discloses that in such an assembly it is known to have a trigger for actuating a motor to either move the tool in the forward of reverse directions (par 0052), and discloses that in such an assembly it is known to include a shuttle (316) supported by the housing thereof  for actuating a switch (312) between a first 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami by including a shuttle on the housing for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, and wherein the shuttle is movable between a plurality of positions relative to the housing; as shown in Winkel, in order to prevent accidental actuation of the blade in either the forward or rearward rotating direction by having the user actively engage a trigger and a shuttle to switch the direction of the blade mechanism of Kawakami as taught by Winkel (par 0052, Winkel). 
Roehm discloses a battery operated screwdriver which, like the handheld tool of Fuchs and of the present application, includes a tool head that can be user-selectively driven in multiple directions.  Roehm also discloses that in such an assembly it is known to include a display window 59 on the housing thereof which includes an indicator portion (LED lights of par 0008) adjustably positioned within the display window (as the lights are either lit or unlit depending on the selected rotation of rotation), and wherein a position of the indicator portion 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami’s cut off tool with the teachings of Roehm’s directional display to include a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool of Fuchs in order to indicate to a user which direction the tool is rotating in, as taught by Roehm (pars 0008 and 0047 of Roehm).
Response to Arguments
Applicant’s arguments, see remarks, filed 7/12/21, with respect to the rejection(s) of claim(s) 1-7 and 22 Under 35 USC 103 have been fully considered and are persuasive; specifically applicant argued that the circular saw of Abe was not analogous to the saw of the invention.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawakami.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20030188440 (which discloses a coping saw having a mechanism to switch a direction of the cutter thereof, par 0076), 20140165412, 5327805, 4454901, and 4308777 (which disclose blade direction changing apparatuses), and 3339597 (which discloses an example of a saw that may be rotated in a reverse direction), 20160031106 par 0040, 20050223862 par 0030, 20050169109 20170160702 20180361558 20180235724 3616556, 4112271 and 3616556 (which disclose indicator windows having slotted portions),  each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724